UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1617


MILTON SC MAYS,

                  Plaintiff - Appellant,

          v.

RAYNOR AND ASSOCIATES; RICHARD RAYNOR,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-cv-00177-FL)


Submitted:   October 13, 2016               Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Milton S.C. Mays, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Milton S.C. Mays seeks to appeal the district court’s order

adopting the magistrate judge’s recommendation to dismiss Mays’

civil action pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012).                        We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

     Parties     are   accorded   30        days   after   the     entry    of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

November 5, 2015.        The notice of appeal was filed on May 31,

2016.   Because Mays failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions     are    adequately    presented        in   the

materials     before   this   court    and    argument     would    not     aid   the

decisional process.

                                                                           DISMISSED




                                        2